HAMLIN, Justice.
Willie Cook, William Dixon, and Horace Oliphant were jointly indicted for the theft of one registered Duroc Jersey Sow (a crime denonunced by LSA-R.S. 14:67.1). The jury found them “Guilty as charged with clemency for Willie Cook.”
Horace Oliphant appealed from his conviction and sentence to serve three years at hard labor in the State Penitentiary, having reserved one bill of exceptions during the course of trial. This bill was taken to the trial court’s overruling a motion for a new trial based on the averred ground that the verdict of the jury was not predicated upon any evidence of any kind or description whatsoever to support and justify the said verdict of “Guilty as charged.” 1
On the day set for hearing Oliphant’s appeal in this Court, his counsel was not present and did not file a brief in his behalf. Under circumstances such as are herein presented, it is presumed that the appeal has been abandoned. State of Louisiana v. Jeane, 227 La. 84, 78 So.2d 518; State v. Horaist, 231 La. 125, 90 So.2d 802; State v. Perry, 239 La. 131, 118 So.2d 130.
As this is a criminal case, we have made a most careful examination of the record and have found no error patent on the face of the record.
For the reasons assigned, the conviction and sentence are affirmed.

. No evidence was attached to this bill.